 
Exhibit 10.2
 
DELUXE CORPORATION 2000 STOCK INCENTIVE PLAN, AS AMENDED
 
Section 1.    Purpose.
 
The purpose of the plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting management personnel capable of
assuring the future success of the Company, by offering such personnel
incentives to put forth maximum efforts for the success of the Company’s
business, and by affording such personnel an opportunity to acquire a
proprietary interest in the Company.
 
Section 2.    Definitions.
 
As used in the plan, the following terms shall have the meanings set forth
below:
 
(a)  “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the committee.
 
(b)  “Award” shall mean any option, stock appreciation right, restricted stock,
restricted stock unit, performance award, dividend equivalent or other
stock-based award granted under the plan.
 
(c)  “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any award granted under the plan.
 
(d)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder.
 
(e)  “Committee” shall mean a committee of the board of directors of the Company
designated by such board to administer the plan, which shall consist of members
appointed from time to time by the board of directors and shall be comprised of
not fewer than such number of directors as shall be required to permit grants
and awards made under the plan to satisfy the requirements of Rule 16b-3. Each
member of the committee shall be a “Non-Employee Director” within the meaning of
Rule 16b-3 and an “outside director” within the meaning of Section 162(m) of the
Code.
 
(f)  “Company” shall mean DELUXE CORPORATION, a Minnesota corporation, and any
successor corporation.
 
(g)  “Dividend Equivalent” shall mean any right granted under Section 6(e) of
the plan.
 
(h)  “Eligible Person” shall mean a non-employee director and any employee (as
determined by the committee) providing services to the Company or any affiliate
who the committee determines to be an eligible person.
 
(i)  “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the committee.
 
(j)  “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
 
(k)  “Non-Employee Director” shall have the meaning provided in Section 7.1 of
the plan.
 
(l)  “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the plan that is not intended to be an incentive stock option.
 
(m)  “Option” shall mean an incentive stock option or a non-qualified stock
option and shall be deemed to include any reload option issued under the plan.





--------------------------------------------------------------------------------

 
(n)  “Other Stock-Based Award” shall mean any right granted under Section 6(f)
of the plan.
 
(o)  “Participant” shall mean an eligible person designated to be granted an
award under the plan.
 
(p)  “Performance Award” shall mean any right granted under Section 6(d) of the
plan.
 
(q)  “Person” shall mean any individual, corporation, partnership, association
or trust.
 
(r) “Plan” shall mean this stock incentive plan, as amended from time to time.
 
(s)  “Reload Option” means an option issued under Section 6(a) to purchase a
number of shares equal to the number of shares delivered by an option holder (or
such lesser number as the committee may determine) in payment of all or any
portion of the exercise price of an option previously granted under this plan to
such holder, provided that the option term of such option shall not end later
than the option term of the option so exercised
 
(t)  “Reload Option Feature” means provisions in an option granted under this
plan that permit the holder of the option to receive a reload option upon the
exercise of the option through the delivery of shares in payment of all or any
portion of the exercise price. A reload option feature may be included in any
reload option issued under the plan.
 
(u)  “Restricted Stock” shall mean any share granted under Section 6(c) of the
plan.
 
(v)  “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the plan evidencing the right to receive a share (or a cash payment equal to the
fair market value of a share) at some future date.
 
(w) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.
 
(x)  “Shares” shall mean shares of common stock, $1.00 par value, of the Company
or such other securities or property as may become subject to awards pursuant to
an adjustment made under Section 4(c) of the plan.
 
(y)  “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the plan.
 
Section 3.    Administration.
 
(a)  Power and Authority of the Committee.    The plan shall be administered by
the committee. Except as provided in Section 7 and subject to the express
provisions of the plan and to applicable law, the committee shall have full
power and authority to: (i) designate participants; (ii) determine the type or
types of awards to be granted to each participant under the plan; (iii)
determine the number of shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with) each
award; (iv) determine the terms and conditions of any award or award agreement;
(v) amend the terms and conditions of any award or award agreement and
accelerate the exercisability of options or the lapse of restrictions relating
to restricted stock or other awards; (vi) determine whether, to what extent and
under what circumstances awards may be exercised in cash, shares, other
securities, other awards or other property, or canceled, forfeited or suspended;
(vii) determine whether, to what extent and under what circumstances cash,
shares, other securities, other awards, other property and other amounts payable
with respect to an award under the plan shall be deferred either automatically
or at the election of the holder thereof or the committee; (viii) interpret and
administer the plan and any instrument or agreement relating to, or award made
under, the plan; (ix) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the plan; and (x) make any other determination and take any
other action that the committee deems necessary or desirable for the
administration of the plan. Unless otherwise expressly provided in the plan, all
designations, determinations, interpretations and other decisions under or with
respect to the plan or any award shall be within the sole discretion of the
committee, may be made at any time and shall be final, conclusive and binding
upon any participant, any holder or beneficiary of any award and any employee of
the Company or any affiliate.
 
(b)  Delegation.    The committee may delegate its powers and duties under the
plan to one or more officers of the company or an affiliate or a committee of
such officers, subject to such terms, conditions and limitations as the
committee may establish in its sole discretion; provided, however, that the



2



--------------------------------------------------------------------------------

committee shall not delegate its powers and duties under the plan (i) with
regard to officers or directors of the Company or any affiliate who are subject
to Section 16 of the Securities Exchange Act of 1934, as amended, if the effect
of such delegation would make the exemption under Rule 16b-3 unavailable or (ii)
in such a manner as would cause the plan not to comply with the requirements of
Section 162(m) of the Code.
 
Section 4.    Shares Available for Awards.
 
(a)  Shares Available.    Subject to adjustment as provided in Section 4(c), the
number of shares available for granting awards under the plan shall be
8,500,000. (The plan was originally approved with 3,000,000 shares available and
was amended by the board of directors of the Company on January 25, 2002,
subject to shareholder approval, to increase the shares available by 5,500,000.)
Shares to be issued under the plan may be either shares reacquired or authorized
but unissued shares. If any shares covered by an award or to which an award
relates are not purchased or are forfeited, or if an award otherwise terminates
without delivery of any shares, then the number of shares counted against the
aggregate number of shares available under the plan with respect to such award,
to the extent of any such forfeiture or termination, shall again be available
for grants under the plan. Shares delivered in payment of the option exercise
price of an option containing a reload option feature shall again be available
for granting awards under the plan (other than incentive stock options) to the
extent that the number of shares so delivered are made subject to an option
granted pursuant to the said reload option feature. Shares delivered in payment
of the option exercise price of an option not containing a reload option feature
shall again be available for granting awards under the plan (other than
incentive stock options) to the extent that the number of shares so delivered
are made subject to an option granted pursuant to section 6(a)(v).
 
(b)  Accounting for Awards.    For purposes of this Section 4, if an award
entitles the holder thereof to receive or purchase shares, the number of shares
covered by such award or to which such award relates shall be counted on the
date of grant of such award against the aggregate number of shares available for
grants under the plan.
 
(c)  Adjustments.    In the event that the committee shall determine that any
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the shares such that an
adjustment is determined by the committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the plan, then the committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of shares (or
other securities or other property) which thereafter may be made the subject of
awards, (ii) the number and type of shares (or other securities or other
property) subject to outstanding awards and (iii) the purchase or exercise price
with respect to any award; provided, however, that the number of shares covered
by any award or to which such award relates shall always be a whole number.
 
(d)  Awards Limitation Under the Plan.    No eligible person may be granted any
award or awards under the plan (including the Company’s performance share plan)
of more than 400,000 shares, in the aggregate, in any calendar year. The
foregoing limitation shall not include any shares acquired pursuant to the
annual incentive plan. Furthermore, no more than 1,000,000 shares, in the
aggregate, may be issued under the plan in the form of restricted stock,
restricted stock units or performance awards, or any combination thereof.
 
Section 5.    Eligibility.
 
Any eligible person, including any eligible person who is an officer or director
of the Company or any affiliate, shall be eligible to be designated a
participant. In determining which eligible persons shall receive an award and
the terms of any award, the committee may take into account the nature of the
services rendered by the respective eligible persons, their present and
potential contributions to the success of the Company, and such other factors as
the committee, in its discretion shall deem relevant. Notwithstanding the
foregoing, incentive stock options may only be granted to full or part-time
employees (which term as used herein includes, without limitation, officers and
directors who are also employees) and an incentive stock option shall not be
granted to an employee of an affiliate unless such affiliate is also a
“subsidiary corporation” of the Company within the meaning of Section 424(f) of
the Code or any successor provision.



3



--------------------------------------------------------------------------------

 
Section 6.    Awards.
 
(a)  Options.    The committee is hereby authorized to grant options to
participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the plan as the
committee shall determine:
 
(i)  Exercise Price.    The purchase price per share purchasable under an option
shall be determined by the committee; provided, however, that such purchase
price shall not be less than 100 percent of the fair market value of a share on
the date of grant of such option and provided further, that in no event shall
options previously granted under this Plan be re-priced by reducing the exercise
price thereof, nor shall options previously granted under this Plan be cancelled
and replaced by a subsequent re-grant under this Plan of options having an
exercise price lower than the options so cancelled.
 
(ii)  Option Term.    The term of each option shall be fixed by the committee.
 
(iii)  Time and Method of Exercise.    The committee shall determine the time or
times at which an option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
shares, promissory notes, other securities, other awards or other property, or
any combination thereof, having a fair market value on the exercise date equal
to the relevant exercise price) in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
(iv)  Reload Option Feature.    The committee may determine, in its discretion,
whether to grant an option containing a reload option feature and whether any
reload option issued upon the exercise of an option containing a reload option
feature may itself contain a reload option feature.
 
(v)  Issuance of Options to Replace Shares.    The committee may determine, in
its discretion, whether to grant to a participant who exercises by delivery of
shares in payment of all or any portion of the exercise price an option,
previously or hereafter granted under the plan, that does not contain a reload
option feature, an option to acquire the number of shares so delivered (or such
lesser number as the committee may determine), provided that the option term of
such option shall not end later than the option term of the option so exercised.
 
(b)  Stock Appreciation Rights.    The committee is hereby authorized to grant
stock appreciation rights to participants subject to the terms of the plan and
any applicable award agreement. A stock appreciation right granted under the
plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of (i) the fair market value of one share on the date of exercise
(or, if the committee shall so determine, at any time during a specified period
before or after the date of exercise) over (ii) the grant price of the stock
appreciation right as specified by the committee, which price shall not be less
than 100 percent of the fair market value of one share on the date of grant of
the stock appreciation right. Subject to the terms of the plan and any
applicable award agreement, the grant price, term, methods of exercise, dates of
exercise, methods of settlement and any other terms and conditions of any stock
appreciation right shall be as determined by the committee. The committee may
impose such conditions or restrictions on the exercise of any stock appreciation
right as it may deem appropriate.
 
(c)  Restricted Stock and Restricted Stock Units.    The committee is hereby
authorized to grant awards of restricted stock and restricted stock units to
participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the plan as the
committee shall determine:
 
(i)  Restrictions.    Shares of restricted stock and restricted stock units
shall be subject to such restrictions as the committee may impose (including,
without limitation, any limitation on the right to vote a share of restricted
stock or the right to receive any dividend or other right or property with
respect thereto or with respect to a restricted stock unit), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise as the committee may deem appropriate.
 
(ii)  Stock Certificates.    Any restricted stock granted under the plan may be
evidenced by issuance of a stock certificate or certificates or by the creation
of a book entry at the Company’s transfer



4



--------------------------------------------------------------------------------

agent. Any such certificate or certificates shall be held by the Company. Such
certificate or certificates or book entry shall be registered in the name of the
participant and any such certificate or certificates shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
restricted stock. A similar notation shall be made in the records of the
transfer agent with respect to any shares evidenced by a book entry. In the case
of restricted stock units, no shares shall be issued at the time such awards are
granted.
 
(iii)  Forfeiture; Delivery of Shares.    Except as otherwise determined by the
committee or provided in a plan governed by this Plan, upon termination of
employment (as determined under criteria established by the committee) or, in
the case of a director, service as a director during the applicable restriction
period, all shares of restricted stock and all restricted stock units at such
time subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to shares of restricted stock or restricted
stock units. Any share representing restricted stock that is no longer subject
to restrictions shall be delivered to the holder thereof promptly after the
applicable restrictions lapse or are waived. Upon the lapse or waiver of
restrictions and the restricted period relating to restricted stock units
evidencing the right to receive shares, such shares shall be issued and
delivered to the holders of the restricted stock units, subject to the
provisions of the plan and any applicable award agreement.
 
(d)  Performance Awards.    The committee is hereby authorized to grant
performance awards to participants subject to the terms of the plan and any
applicable award agreement. A performance award granted under the plan (i) may
be denominated or payable in cash, shares (including, without limitation,
restricted stock and restricted stock units), other securities, other awards or
other property and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of such performance goals
during such performance periods as the committee shall establish. Subject to the
terms of the plan and any applicable award agreement, the performance goals to
be achieved during any performance period, the length of any performance period,
the amount of any performance award granted, the amount of any payment or
transfer to be made pursuant to any performance award, and any other terms and
conditions of any performance award shall be determined by the committee.
 
(e)  Dividend Equivalents.    The committee is hereby authorized to grant to
participants dividend equivalents under which such participants shall be
entitled to receive payments (in cash, shares, other securities, other awards or
other property as determined in the discretion of the committee) equivalent to
the amount of cash dividends paid by the Company to holders of shares with
respect to a number of shares determined by the committee. Subject to the terms
of the plan and any applicable award agreement, such dividend equivalents may
have such terms and conditions as the committee shall determine.
 
(f)  Other Stock-based Awards.    The committee is hereby authorized to grant to
participants such other awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, shares
(including, without limitation, securities convertible into shares), as are
deemed by the committee to be consistent with the purpose of the plan; provided,
however, that such grants must comply with Rule 16b-3 and applicable law.
Subject to the terms of the plan and any applicable award agreement, the
committee shall determine the terms and conditions of such awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 6(f) shall be purchased for such consideration, which may be paid by
such method or methods and in such form or forms (including, without limitation,
cash, shares, promissory notes, other securities, other awards or other property
or any combination thereof), as the committee shall determine, the value of
which consideration, as established by the committee, shall not be less than 100
percent of the fair market value of such shares or other securities as of the
date such purchase right is granted.
 
(g)  General
 
(i)  No Cash Consideration for Awards.    Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.



5



--------------------------------------------------------------------------------

 
(ii)  Awards May Be Granted Separately or Together.    Awards may, in the
discretion of the committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other award or any award granted under
any plan of the Company or any affiliate other than the plan. Awards granted in
addition to or in tandem with other awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any affiliate, may be
granted either at the same time as or at a different time from the grant of such
other award or awards.
 
(iii)  Forms of Payments Under Awards.    Subject to the terms of the plan and
of any applicable award agreement, payments or transfers to be made by the
Company or an affiliate upon the grant, exercise or payment of an award may be
made in such form or forms as the committee shall determine (including, without
limitation, cash, shares, promissory notes, other securities, other awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents with respect to installment or
deferred payments.
 
(iv)  Limits on Transfer of Awards.    No award and no right under any such
award shall be transferable by a participant otherwise than by will or by the
laws of descent and distribution; provided, however, that if so determined by
the committee, a participant may, in the manner established by the committee,
(x) designate a beneficiary or beneficiaries to exercise the rights of the
participant and receive any property distributable with respect to any award
upon the death of the participant, or (y) transfer an award (other than an
incentive stock option) to any member of such participant’s “immediate family”
(as such term is defined in Rule 16a-1(e) promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation) or to a trust whose beneficiaries are members
of such participant’s “immediate family.” Each award or right under any award
shall be exercisable during the participant’s lifetime only by the participant,
or by a member of such participant’s immediate family or a trust for members of
such immediate family pursuant to a transfer as described above, or if
permissible under applicable law, by the participant’s guardian or legal
representative. No award or right under any such award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any affiliate.
 
(v)  Term of Awards.    The term of each award shall be for such period as may
be determined by the committee.
 
(vi)  Restrictions; Securities Exchange Listing.    All certificates for shares
or other securities delivered under the plan pursuant to any award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the committee may deem advisable under the plan or the rules,
regulations and other requirements of the Securities and Exchange Commission and
any applicable federal or state securities laws, and the committee may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions. If the shares or other securities are traded on
a securities exchange, the Company shall not be required to deliver any shares
or other securities covered by an award unless and until such shares or other
securities have been admitted for trading on such securities exchange.
 
(vii)  Attestation.    Where the plan or any applicable award agreement provides
for or permits delivery of shares by a participant in payment with respect to
any award or grant under this plan or for taxes, such payment may be made
constructively through attestation in the discretion of and in accordance with
rules established by the committee.



6



--------------------------------------------------------------------------------

 
Section 7.    Awards to Non-employee Directors.
 
7.1  Eligibility; One-Time Award.    If this plan is approved by the
shareholders of the Company at the annual meeting of the shareholders in 2000
(the 2000 annual meeting), each member of the board of directors who is not an
employee of the Company or of any affiliate of the Company (a non-employee
director) who is elected to the board subsequent to December 31, 2000 shall,
upon the date of his or her initial election to the board, receive an award of
1,000 shares of restricted stock. These shares shall vest in three equal
installments, on the dates of the annual shareholder meeting in each of the
three succeeding years, if such director remains in office immediately following
such meeting. In the event that in accordance with the Company’s policy with
respect to mandatory retirement of directors, any director is not nominated for
election to serve as a director of the Company, all restricted stock so awarded
shall immediately vest in full upon such director’s retirement from the board.
If a director ceases to be a director prior to the date on which the award is
fully vested for any reason other than mandatory retirement, any unvested
portion of the award shall terminate and be irrevocably forfeited. Such awards
shall be subject to Sections 6(c), 9 and 10 of this plan. The authority of the
committee under this Section 7.1 shall be limited to ministerial and
non-discretionary matters.
 
7.2  Annual Stock Option Grants.    Each non-employee director also shall be
eligible to receive non-qualified stock options under the terms of Section 6(a)
of the plan; provided, however, that no such director shall be eligible to
receive more than 5,000 options (exclusive of reload options) in any calendar
year, and that all such options shall be subject in all material respects to the
same terms, conditions, and restrictions attached to options then being granted
to executive officers of the Company.
 
7.3  Stock Compensation.    Each non-employee director shall be eligible to
receive or elect to receive his or her fees for service on the Company’s board
of directors and the committees thereof in shares or restricted stock units and
to defer the receipt of such units, all as described in the Deluxe Corporation
Non-Employee Director Stock and Deferral Plan attached hereto as Annex I and
hereby made a part hereof.
 
Section 8.    Amendment and Termination; Adjustments.
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an award agreement or in the plan:
 
(a)  Amendments to the Plan.    The board of directors of the Company may amend,
alter, suspend, discontinue or terminate the plan; provided, however, that,
notwithstanding any other provision of the plan or any award agreement, without
the approval of the shareholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that:
 
(i)  would amend section 4(a), 4(d) or 6(a)(i) of the plan;
 
(ii)  absent such approval, would violate the rules or regulations of the New
York Stock Exchange, any other securities exchange or the National Association
of Securities Dealers, Inc., that are applicable to the Company; or
 
(iii)  absent such approval, would cause the Company to be unable, under the
Code, to grant incentive stock options under the plan.
 
The board of directors shall be entitled to delegate to the committee the power
to amend such terms of the plan and for such purposes as the board of directors
shall from time to time determine.
 
(b)  Waivers.    The committee may waive any conditions of or rights of the
Company under any outstanding award, prospectively or retroactively.
 
(c)  Limitations on Amendments.    Neither the committee nor the Company may
amend, alter, suspend, discontinue or terminate any outstanding award,
prospectively or retroactively, without the consent of the participant or holder
or beneficiary thereof, except as otherwise provided herein or in the award
agreement.
 
(d)  Correction of Defects, Omissions and Inconsistencies.    The committee may
correct any defect, supply any omission or reconcile any inconsistency in the
plan or any award in the manner and to the extent it shall deem desirable to
carry the plan into effect.



7



--------------------------------------------------------------------------------

 
Section 9.    Income Tax Withholding.
 
In order to comply with all applicable federal or state income tax laws or
regulations, the committee may establish such policy or policies as it deems
appropriate with respect to such laws and regulations, including without
limitation the establishment of policies to ensure that all applicable federal
or state payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of a participant, are withheld or collected from such
participant. In order to assist a participant in paying all or a portion of the
federal and state taxes to be withheld or collected upon exercise or receipt of
(or the lapse of restrictions relating to) an award, the committee, in its
discretion and subject to such additional terms and conditions as it may adopt,
may permit the participant to satisfy such tax obligation by (i) electing to
have the Company withhold a portion of the payment or transfer otherwise to be
made upon exercise or receipt of (or the lapse of restrictions relating to) such
award with a fair market value equal to the amount of such taxes or (ii)
delivering to the Company shares or other property other than shares issuable
upon exercise or receipt of (or the lapse of restrictions relating to) such
award with a fair market value equal to the amount of such taxes. The election,
if any, must be on or before the date that the amount of tax to be withheld is
determined.
 
Section 10.    General Provisions.
 
(a)  No Rights to Awards.    No eligible person, participant or other person
shall have any claim to be granted any award under the plan, and there is no
obligation for uniformity of treatment of eligible persons, participants or
holders or beneficiaries of awards under the plan. The terms and conditions of
awards need not be the same with respect to any participant or with respect to
different participants.
 
(b)  Award Agreements.    No participant will have rights under an award granted
to such participant unless and until an award agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the participant.
 
(c)  No Limit on Other Compensation Arrangements.    Nothing contained in the
plan shall prevent the Company or any affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.
 
(d)  No Right to Employment.    The grant of an award shall not be construed as
giving a participant the right to be retained in the employ of the Company or
any affiliate, nor will it affect in any way the right of the Company or the
affiliate to terminate such employment at any time, with or without cause. In
addition, the Company or an affiliate may at any time dismiss a participant from
employment free from any liability or any claim under the plan, unless otherwise
expressly provided in the plan or in any award agreement.
 
(e)  Governing Law.    The validity, construction and effect of the plan or any
award, and any rules and regulations relating to the plan or any award, shall be
determined in accordance with the laws of the State of Minnesota.
 
(f)  Severability.    If any provision of the plan or any award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the plan or any award under any law deemed applicable by the
committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the committee, materially altering the purpose or intent of
the plan or the award, such provision shall be stricken as to the plan or such
jurisdiction or award, and the remainder of the plan or any such award shall
remain in full force and effect.
 
(g)  No Trust or Fund Created.    Neither the plan nor any award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any affiliate and a participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any affiliate pursuant to an award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
affiliate.
 
(h)  No Fractional Shares.    No fractional shares shall be issued or delivered
pursuant to the plan or any award, and the committee shall determine whether
cash shall be paid in lieu of any fractional shares or whether such fractional
shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.



8



--------------------------------------------------------------------------------

 
(i)  Headings.    Headings are given to the sections and subsections of the plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the plan or any provision thereof.
 
(j)  Other Benefits.    No compensation or benefit awarded to or realized by any
participant under the plan shall be included for the purpose of computing such
participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.
 
Section 11.    Section 16(b) Compliance.
 
The plan is intended to comply in all respects with Rule 16b-3 or any successor
provision, as in effect from time to time and in all events the plan shall be
construed in accordance with the requirements of Rule 16b-3. If any plan
provision does not comply with Rule 16b-3 as hereafter amended or interpreted,
the provision shall be deemed inoperative. The board of directors, in its
absolute discretion, may bifurcate the plan so as to restrict, limit or
condition the use of any provision of the plan to participants who are officers
or directors subject to Section 16 of the Securities and Exchange Act of 1934,
as amended, without so restricting, limiting or conditioning the plan with
respect to other participants.
 
Section 12.    Effective Date of the Plan.
 
The plan shall be effective as of January 1, 2001, subject to approval by the
shareholders of the Company, either prior to such date or within one year
thereafter.
 
Section 13.    Term of the Plan.
 
Unless the plan shall have been discontinued or terminated as provided in
Section 8(a), the plan shall terminate on December 31, 2007. No award shall be
granted after the termination of the plan, provided that nothing herein shall be
construed to limit the issuance of options pursuant to an option containing a
reload option feature or the provisions of section 6(a)(v), subject to
availability of shares remaining under the plan. However, unless otherwise
expressly provided in the plan or in an applicable award agreement, any award
theretofore granted may extend beyond the termination of the plan, and the
authority of the committee provided for hereunder with respect to the plan and
any awards, and the authority of the board of directors of the Company to amend
the plan, shall extend beyond the termination of the plan.



9



--------------------------------------------------------------------------------

 
ANNEX I
 
DELUXE CORPORATION
NON-EMPLOYEE DIRECTOR STOCK AND DEFERRAL PLAN
(“PLAN”)
 
1.  Purpose of the Plan.    The purpose of the Deluxe Corporation Non-Employee
Director Stock and Deferral Plan (the “Plan”) is to provide an opportunity for
non-employee members of the Board of Directors (the “Board”) of Deluxe
Corporation (“Deluxe” or the “Company”) to increase their ownership of Deluxe
Common Stock, $1.00 par value (“Common Stock”), and thereby align their interest
in the long-term success of the Company with that of the other shareholders.
This will be accomplished by allowing each participating director to elect
voluntarily to receive all or a portion of his or her Retainer (as hereinafter
defined) in the form of shares of Common Stock and to allow each of them to
defer the receipt of such shares until a later date pursuant to elections made
by him or her under this Plan.
 
2.  Eligibility.    Directors of the Company who are not also officers or other
employees of the Company or its subsidiaries are eligible to participate in this
Plan (“Eligible Directors”).
 
3.  Administration.    This Plan will be administered by or under the direction
of the Secretary of the Company (the “Administrator”). Since the issuance of
shares of Common Stock pursuant to this Plan is based on elections made by
Eligible Directors, the Administrator’s duties under this Plan will be limited
to matters of interpretation and administrative oversight. All questions of
interpretation of this Plan will be determined by the Administrator, and each
determination, interpretation or other action that the Administrator makes or
takes pursuant to the provisions of this Plan will be conclusive and binding for
all purposes and on all persons. The Administrator will not be liable for any
action or determination made in good faith with respect to this Plan.
 
4.  Election to Receive Stock and Stock Issuance.
 
4.1.  Election to Receive Stock in Lieu of Cash.    On forms provided by the
Company and approved by the Administrator, each Eligible Director may
irrevocably elect (“Stock Election”) to receive, in lieu of cash, shares of
Common Stock having a Fair Market Value, as defined in Section 4.6, equal to 50%
or more of the annual cash retainer and all meeting fees (including all
committee retainers and meeting fees, the “Retainer”) payable to that director
for services rendered as a director. From and after January 1, 2001, all
Eligible Directors will be deemed to have made such a Stock Election to receive
shares of Common Stock with respect to no less than 50% of such Retainer and
shall be deemed to be a participating director under this Plan (“Participating
Director”) to at least such extent. Except as provided in the preceding
sentence, to be effective, any Stock Election must be filed with the Company
(the date of such filing being the date of such election) no later than May 31
of each year (or by such other date as the Administrator shall determine) and
shall apply only with respect to services as a director provided for the period
of July 1 of that year through June 30 of the year following (“Fiscal Year”);
provided, however, that an Eligible Director whose initial election to the Board
of Directors occurs after May 31, shall have 30 days following such election to
make a Stock Election, which shall apply only with respect to services as a
director provided following the filing of such Stock Election with the Company
during the then current or the ensuing Fiscal Year, as specified in the Stock
Election. Following the implementation of the Plan upon the expiration of the
existing Deluxe Corporation Non-Employee Director Stock and Deferral Plan,
effective as of October 31, 1997, Eligible Directors shall continue to be bound
by the Stock Elections previously made by them for the Fiscal Year ending June
30, 2001 with respect to their services as a director during the period from
January 1, 2001through June 30, 2001. In the event that an Eligible Director
shall fail to file with the Company the required form for making a Stock
Election, such director shall be deemed to have made the same Stock Election
that such director made with respect to the then current Fiscal Year, or in the
absence of having made such Stock Election, to have elected to receive 50% of
his or her Retainer in cash and 50% in Common Stock, and such election will be
deemed to have been made on (i) May 31 in any year with respect to the ensuing
Fiscal Year as aforesaid and (ii) the thirtieth day following initial election
to the Board of new directors with respect to the current Fiscal Year



10



--------------------------------------------------------------------------------

only unless such date is within the period of May 31 through June 30 of that
Fiscal Year, in which event the election shall be deemed made for both the
current and next following Fiscal Years. Any Stock Election made in accordance
with the provisions of this Section 4.1 shall be irrevocable for the period to
which such election applies.
 
4.2.  Issuance of Stock in Lieu of Cash.    Shares of Deluxe Common Stock having
a Fair Market Value equal to the amount of the Retainer so elected shall (i) be
issued to each Participating Director or (ii) at the Participating Director’s
election pursuant to Section 4.3, be credited to such director’s account (a
“Deferred Stock Account”), on March 15, June 15, September 15 and December 15
for the calendar quarter ending on the last day of each such month (each such
payment date, a “Payment Date”). The Company shall not issue fractional shares.
Whenever, under the terms of this Plan, a fractional share would be required to
be issued, the Company will round the number of shares (up or down) to the
nearest integer. In the event that a Participating Director elects to receive
less than 100% of each quarterly installment of the Retainer in shares of Common
Stock (or Stock Units as defined and provided in Section 4.4), that
Participating Director shall receive the balance of the quarterly installment in
cash.
 
4.3.  Manner of Making Deferral Election.    A Participating Director may elect
to defer payment of the Retainer otherwise payable in shares of Common Stock
pursuant to this Plan by filing (the date of such filing being the date of such
election), no later than May 31 of each year (or by such other date as the
Administrator shall determine) with respect to payments in the ensuing Fiscal
Year, an irrevocable election with the Administrator on a form (the “Deferral
Election Form”) provided by the Administrator for that purpose (“Deferral
Election”). Any portion of the Retainer to be paid in cash may not be deferred
pursuant to the Plan. The special Stock Election rules set forth in Section 4.1
with respect to new directors and continuing elections under the Plan during
2001 shall also apply to the corresponding Deferral Elections. Failure timely to
file a Deferral Election shall conclusively be deemed to mean that no election
to defer has been made for the applicable period. The Deferral Election shall be
effective for the Retainer payable (i) during the ensuing Fiscal Year with
respect to elections made on or before May 31 of each year as aforesaid and (ii)
for the portion of the Fiscal Year after the date the Deferral Election is made
or the ensuing Fiscal Year as specified in the Deferral Election with respect to
Deferral Elections made by new directors. Any Deferral Election made in
accordance with the provisions of this Section shall be irrevocable for the
period to which such election applies. The Deferral Election form shall specify
the amount to be deferred expressed as a percentage of the Participating
Director’s Retainer.
 
4.4.  Credits to Deferred Stock Account for Elective Deferrals.    On each
Payment Date, a Participating Director who has made a then effective Deferral
Election shall receive a credit in the form of restricted stock units (“Stock
Units”) to his or her Deferred Stock Account. Each Stock Unit shall represent
the right to receive one share of Common Stock. The number of Stock Units
credited to a Participating Director’s Deferred Stock Account shall be
determined by dividing an amount equal to the Participating Director’s Retainer
payable on the Payment Date for the current calendar quarter and specified for
deferral pursuant to Section 4.3, by the Fair Market Value of a share of Common
Stock on such Payment Date. If that computation would result in a fractional
Stock Unit being credited to a Participating Director’s Deferred Stock Account,
the Company will round the number of Stock Units so credited (up or down) to the
nearest integer.
 
4.5.  Dividend Equivalent Payments.    Each time a dividend is paid on the
Common Stock, the Participating Director who has a Deferred Stock Account shall
receive a dividend equivalent payment on the dividend payment date equal to the
amount of the dividend payable on a single share of Common Stock multiplied by
the number of Stock Units credited to the Participating Director’s Deferred
Stock Account on the dividend record date.
 
4.6.  Fair Market Value.    The Fair Market Value of each share of Common Stock
shall be equal to the closing price of one share of Common Stock on the New York
Stock Exchange (“NYSE”) on the relevant date as reported by the Wall Street
Journal, Midwest Edition; provided that if, on such date, the NYSE is not open
for business or there are no shares of Common Stock traded on such date, the
Fair Market Value of a share of Common Stock shall be equal to the closing price
of one share of Common



11



--------------------------------------------------------------------------------

Stock on the first day preceding such date on which the NYSE is open for
business and has reported trades in the Common Stock.
 
4.7.  Termination of Service as a Director.    If a Participating Director
leaves the Board before the conclusion of any quarter of a Fiscal Year, he or
she will be paid the quarterly installment of the Retainer entirely in cash or
Common Stock on the applicable Payment Date in accordance with such
Participating Director’s then effective Stock Election, notwithstanding that a
Deferral Election is on file with the Company. The date of termination of a
Participating Director’s service as a director of the Company will be deemed to
be the date of termination recorded on the personnel or other records of the
Company.
 
5.  Shares Available for Issuance.    This Plan constitutes part of the Deluxe
Corporation 2000 Stock Incentive Plan, as amended from time to time (the “SIP”),
and is subject to the terms and conditions of the SIP. Any shares of Common
Stock issued under this Plan shall be issued pursuant to the terms and
conditions of the SIP, and any such shares so issued shall be subject to the
limits set forth in the SIP, including, without limiting the generality of the
foregoing, the limits contained in Section 4(a) of the SIP.
 
6.  Deferral Payment.
 
6.1.  Deferral Payment Election.    At the time of making the Deferral Election
and as a part thereof, each Participating Director shall make and file with the
Company, a deferral payment election on the Deferral Election Form specifying
one of the payment options described in Section 6.2. If a Participating Director
fails to make a deferral payment election at the time any Deferral Election is
made in accordance with this Plan, the Participating Director shall conclusively
be deemed to have elected to receive the Common Stock represented by the Stock
Units earned during the period covered by the Deferral Election in a lump sum
payment at the time of the Participating Director’s termination of service on
the Board as provided in Section 6.2. The deferral payment election shall be
irrevocable as to all amounts credited to the Participating Director’s Deferred
Stock Account during the period covered by the relevant Deferral Election.
 
6.2.  Payment of Deferred Stock Accounts in a Lump Sum.    Stock Units credited
to a Participating Director’s Deferred Stock Account shall be converted to an
equal number of shares of Common Stock and issued in full to the Participating
Director on the earlier of the tenth anniversary of February 1 of the year
following the Participating Director’s termination of service on the Board (or
the first business day thereafter) or such other date as elected by the
Participating Director by making a deferral payment election in accordance with
the provisions of Section 6.1. All payments shall be made in whole shares of
Common Stock (rounded as necessary to the nearest integer). Notwithstanding the
foregoing, in the event of a Change of Control (as defined in Section 12), Stock
Units credited to a Participating Director’s Deferred Stock Account as of the
business day immediately prior to the effective date of the transaction
constituting the Change of Control shall be converted to an equal number of
shares of Common Stock (rounded as necessary to the nearest integer) and issued
in full to the Participating Director in whole shares of Common Stock on such
date.
 
6.3.  Payment to Estate.    In the event that a Participating Director shall die
before full distribution of his or her Deferred Stock Account, any shares that
issue therefrom shall be issued to such Director’s estate or beneficiaries, as
the case may be.
 
7.  Holding Period.    All shares of Common Stock issued under this Plan,
including shares that are issued as a result of distributions of a Participating
Director’s Deferred Stock Account, shall be held by the Participating Director
receiving such shares for a minimum period of six months from the date of
issuance or such longer period as may be required for compliance with Rule
16b-3, as amended or any successor rule (“Rule 16b-3”), promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Administrator may, in his or her discretion,
require that shares of Common Stock issued pursuant to this Plan contain a
suitable legend restricting trading in such shares during such holding period.



12



--------------------------------------------------------------------------------

 
8.  Limitation on Rights of Eligible and Participating Directors.
 
8.1.  Service as a Director.    Nothing in this Plan will interfere with or
limit in any way the right of the Company’s Board or its shareholders not to
nominate for re-election, elect or remove an Eligible or Participating Director
from the Board. Neither this Plan nor any action taken pursuant to it will
constitute or be evidence of any agreement or understanding, express or implied,
that the Company or its Board or shareholders have retained or will retain an
Eligible or Participating Director for any period of time or at any particular
rate of compensation.
 
8.2.  Nonexclusivity of the Plan.    Nothing contained in this Plan is intended
to affect, modify or rescind any of the Company’s existing compensation plans or
programs or to create any limitations on the power of the Company’s officers or
Board to modify or adopt compensation arrangements as they or it may from time
to time deem necessary or desirable.
 
9.  Plan Amendment, Modification and Termination.    The Board may suspend or
terminate this Plan at any time. The Board may amend this Plan from time to time
in such respects as the Board may deem advisable in order that this Plan will
conform to any change in applicable laws or regulations or in any other respect
that the Board may deem to be in the Company’s best interests; provided,
however, that no amendments to this Plan will be effective without approval of
the Company’s shareholders, if shareholder approval of the amendment is then
required to exempt issuance or crediting of shares of Common Stock or Stock
Units from Section 16 of the Exchange Act under Rule 16b-3, or pursuant to the
rules of the New York Stock Exchange.
 
10.  Effective Date and Duration of the Plan.    This Plan shall become
effective on January 1, 2001and shall continue, unless terminated by action of
the Board, until the expiration or termination of the SIP, provided that the
expiration or termination of this Plan shall not affect any rights of
Participating Directors with respect to their Deferral Accounts which shall
continue to be governed by the provisions of this Plan until the final
distribution of all Deferral Accounts established under this Plan.
 
11.  Participants are General Creditors of the Company.    The Participating
Directors and beneficiaries thereof shall be general, unsecured creditors of the
Company with respect to any payments to be made pursuant to this Plan and shall
not have any preferred interest by way of trust, escrow, lien or otherwise in
any specific assets of the Company. If the Company shall, in fact, elect to set
aside monies or other assets to meet its obligations hereunder (there being no
obligation to do so), whether in a grantor’s trust or otherwise, the same shall,
nevertheless, be regarded as a part of the general assets of the Company subject
to the claims of its general creditors, and neither any Participating Director
nor any beneficiary thereof shall have a legal, beneficial or security interest
therein.
 
12.  Change of Control.    A “Change of Control” shall be deemed to have
occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:
 
A.  Any Person (other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding securities; or
 
B.  During the period from the effective date of this Plan until final
distribution to all Participating Directors of their Deferred Stock Accounts,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has acquired
securities of the Company or entered into an agreement with the Company to
effect a transaction constituting a Change of Control as described in paragraphs
(A), (C) or (D) of this Section 12) whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or



13



--------------------------------------------------------------------------------

 
C.  The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 51%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 40% of
the combined voting power of the Company’s then outstanding securities; or
 
D.  The shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.
 
E.  For the purposes of this Section 12, the following terms shall have
definitions ascribed herein to them:
 
(i)  “Person” shall have the meaning defined in Sections 3(a)(9) and 13(d) of
the Securities Exchange.
 
(ii)  “Beneficial Owner” shall have the meaning defined in Rule 13d-3
promulgated under the Exchange Act.
 
(iii)  “Affiliate” shall mean a company controlled directly or indirectly by the
Company, where “control” shall mean the right, either directly or indirectly, to
elect a majority of the directors thereof without the consent or acquiescence of
any third party.
 
13.    Miscellaneous.
 
13.1  Securities Law and Other Restrictions.    Notwithstanding any other
provision of this Plan or any Stock Election or Deferral Election delivered
pursuant to this Plan, the Company will not be required to issue any shares of
Common Stock under this Plan and a Participating Director may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to this
Plan, unless (a) there is in effect with respect to such shares a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”)
and any applicable state securities laws or an exemption from such registration
under the Securities Act and applicable state securities laws, and (b) there has
been obtained any other consent, approval or permit from any other regulatory
body that the Administrator, in his or her sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company, in order to comply with
such securities law or other restriction.
 
13.2.  Governing Law.    The validity, construction, interpretation,
administration and effect of this Plan and any rules, regulations and actions
relating to this Plan will be governed by and construed exclusively in
accordance with the laws of the State of Minnesota.



14